 
EXHIBIT 10.1


Summary of 2009 Executive Incentive Bonus Plan


In order to provide incentive to senior management to achieve various corporate
goals established by the board for the fiscal year ending December 31, 2009,
Taleo has adopted the 2009 Executive Incentive Bonus Plan (the “Plan”). The Plan
provides for payment of bonuses to all of Taleo’s executive officers and other
members of senior management.


Aggregate cash bonus amounts range between 60% and 100% of base salary per
individual at on-target achievement of bonus plan goals. Each individual’s bonus
will be determined by an individualized formula based on the achievement of a
variety of yearly and quarterly performance objectives, including bookings,
revenue, margin, customer satisfaction index and renewal rate.  For certain
performance objectives it is possible to exceed on-target achievement and
receive a bonus payment in excess of the bonus payment payable for on-target
achievement.


Bonus payments are anticipated to be made both quarterly and yearly, depending
on the relevant performance objective. The Plan is administered by the
Compensation Committee of Taleo’s Board of Directors, and will terminate in
2010.  Our Compensation Committee has not yet determined the bonus amount for on
target-achievement of bonus plan goals for our chief executive officer for the
fiscal year ending December 31, 2009.  Accordingly, the bonus ranges above do
not include our chief executive officer.